SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 9, 2007 MINISTRY PARTNERS INVESTMENT CORPORATION (Exact name of registrant as specified in its charter) California 333-04028LA 33-0489154 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 955 West Imperial Highway, Brea, CA 92821 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (714) 671-5720 [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of November 9, 2007, Mr. Gabe Encarnacion resigned as the Company’s Principal Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:November 15, 2007 MINISTRY PARTNERS INVESTMENT CORPORATION /s/ Billy M. Dodson Billy M. Dodson President
